DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 12-15 are objected to because of the following informalities: each of the claim is dependent on claim 13, which result in each claim depending on itself or reciting contradictory subject matters.  The claims are presumed to depend on claim 11 for the purpose of this Office action.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 11, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 2005/0265653 by Cai et al. in view of JPH0710706U patent publication (the ‘706 publication).
Regarding claim 1, Cai teaches a multimode waveguide coupler (Fig. 9c) comprising: a multi-mode waveguide (MMF 204); and an adiabatic tapered portion (tapered waveguides 414a, 414b) comprising: a base (wider) portion interfaced with the multimode waveguide (MMF 204); and a top (narrower) portion interfaced with a single mode waveguide (SMFs 202, 202b), the base portion being wider than the top portion.
Cai further teaches that the multi-mode waveguide and the single mode waveguide are coupled with connectors 903a-903d.  Cai does not teach a prism portion configured to be engaged with a multi-mode waveguide and the base portion interfaced with the prism portion.  The ‘706 publication also teaches a device for coupling optical waveguides using connectors 4, 4’, a coupler waveguide 23, and prisms 3, 3’ between the connectors and the coupler waveguide, in order to redirect optical signals between mother and daughter boards.  I would have been obvious to one having ordinary skill in the art to modify Cai’s invention by incorporating one or more prisms to redirect the light path as needed, (i.e., one right angled prism to bend the light path 90° and two right angled prism to fold the light path 180°), since the prisms reflect and bend the light, the need for positioning the component in a straight line is avoided as a result length reduction exists in optical propagation direction of waveguide. Hence the structure of the light source unit is made compact and simplified without causing the increase in number of components.
Regarding claim 2, Cai further teaches a body portion (connectors 903a-903d) that interfaces the base portion of the adiabatic tapered portion with the prism portion, the body portion configured to direct multi-mode optical signal to the base portion of the adiabatic tapered portion, as illustrated in Fig. 9c.
Regarding claims 3, 5, 6, Cai the adiabatic tapered portion is a pyramid shape (the waveguides may be non-fiber or non-cylindrical waveguides, such as planar waveguides, which would result in rectangular-shaped connectors 903a-903d,  pyramid shaped tapered portion 414a,  414b, or a rectangular top portion for the tapered portion, see at least Cai, [0050]).
Regarding claim 4, Cai in view of the ‘706 publication suggests the prism portion is configured to be engaged with the multi-mode waveguide orthogonally to the adiabatic tapered portion (as illustrated in Fig. 2 of the ‘706 publication, the waveguide in the daughter boards 25, 25’ are equivalent to the multi-mode waveguide in Cai’s invention and the coupling waveguide 23 is equivalent to the tapered waveguide in Cai’s invention.
Regarding claim 7, Cai teaches an integrated circuit (Fig. 9c) comprising: a transmitter 214 producing a light signal and a receiver 216 at the opposite end receiving the light signal, one or more  multi-mode waveguide (MMF 204); one or more multi-mode waveguide connectors connected to the one or more multi-mode waveguides, each of the one or more multi-mode waveguide connectors comprising: and an adiabatic tapered portion (tapered waveguides 414a, 414b) comprising: a base (wider) portion interfaced with the multimode waveguide (MMF 204); and a top (narrower) portion interfaced with a single mode waveguide (SMFs 202, 202b), the base portion being wider than the top portion.
Cai further teaches that the multi-mode waveguide and the single mode waveguide are coupled with connectors 903a-903d.  Cai does not teach a prism portion configured to be engaged with a multi-mode waveguide and the base portion interfaced with the prism portion.  The ‘706 publication also teaches a device for coupling optical waveguides using connectors 4, 4’, a coupler waveguide 23, and prisms 3, 3’ between the connectors and the coupler waveguide, in order to redirect optical signals between mother and daughter boards.  I would have been obvious to one having ordinary skill in the art to modify Cai’s invention by incorporating one or more prisms to redirect the light path as needed, (i.e., one right angled prism to bend the light path 90° and two right angled prism to fold the light path 180°), since the prisms reflect and bend the light, the need for positioning the component in a straight line is avoided as a result length reduction exists in optical propagation direction of waveguide. Hence the structure of the light source unit is made compact and simplified without causing the increase in number of components.
Regarding claims 11, 14, Cai teaches a waveguide coupler (Fig. 9c) comprising: a single mode waveguide (SMF202); and an adiabatic tapered portion (tapered waveguides 414a) comprising: a base (wider) portion interfaced with a second waveguide (SMF 204b); and a top (narrower) portion interfaced with the single mode waveguide (SMF 202), the base portion being wider than the top portion.
Cai further teaches that the multi-mode waveguide and the single mode waveguide are coupled with connectors 903a-903d.  Cai does not teach a prism portion configured to be engaged with a multi-mode waveguide and the base portion interfaced with the prism portion.  The ‘706 publication also teaches a device for coupling optical waveguides using connectors 4, 4’, a coupler waveguide 23, and prisms 3, 3’ between the connectors and the coupler waveguide, in order to redirect optical signals between mother and daughter boards.  I would have been obvious to one having ordinary skill in the art to modify Cai’s invention by incorporating one or more prisms to redirect the light path as needed, (i.e., one right angled prism to bend the light path 90° and two right angled prism to fold the light path 180°), since the prisms reflect and bend the light, the need for positioning the component in a straight line is avoided as a result length reduction exists in optical propagation direction of waveguide. Hence the structure of the light source unit is made compact and simplified without causing the increase in number of components.
Regarding claims 11, 15, Cai teaches a fiber optic system comprising a first waveguide (MMF 204); and an adiabatic tapered portion (tapered waveguides 414a, 414b) comprising: a base (wider) portion interfaced with the multimode waveguide (MMF 204); and a top (narrower) portion interfaced with a single mode waveguide (SMFs 202, 202b), the base portion being wider than the top portion.
Cai further teaches that the multi-mode waveguide and the single mode waveguide are coupled with connectors 903a-903d.  Cai does not teach a prism portion configured to be engaged with a multi-mode waveguide and the base portion interfaced with the prism portion.  The ‘706 publication also teaches a device for coupling optical waveguides using connectors 4, 4’, a coupler waveguide 23, and prisms 3, 3’ between the connectors and the coupler waveguide, in order to redirect optical signals between mother and daughter boards.  I would have been obvious to one having ordinary skill in the art to modify Cai’s invention by incorporating one or more prisms to redirect the light path as needed, (i.e., one right angled prism to bend the light path 90° and two right angled prism to fold the light path 180°), since the prisms reflect and bend the light, the need for positioning the component in a straight line is avoided as a result length reduction exists in optical propagation direction of waveguide. Hence the structure of the light source unit is made compact and simplified without causing the increase in number of components.
Claim(s) 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 2015/0050019 by Sengupta in view of JPH0710706U patent publication (the ‘706 publication).
Regarding claim 11, Sengupta teaches a fiber optic connector (Figs. 1D) comprising: a first waveguide (multi-mode optical fiber 20); and an adiabatic tapered portion (tapered waveguide 30 capable of mode conversion) comprising: a base (wider) portion interfaced with the multimode waveguide (20); and a top (narrower) portion interfaced with a second waveguide (40), the base portion being wider than the top portion.
Cai does not teach a prism portion configured to be engaged with a multi-mode waveguide and the base portion interfaced with the prism portion.  The ‘706 publication also teaches a device for coupling optical waveguides using connectors 4, 4’, a coupler waveguide 23, and prisms 3, 3’ between the connectors and the coupler waveguide, in order to redirect optical signals between mother and daughter boards.  I would have been obvious to one having ordinary skill in the art to modify Sengupta’s invention by incorporating one or more prisms to redirect the light path as needed, (i.e., one right angled prism to bend the light path 90° and two right angled prism to fold the light path 180°, for which Sengupta demonstrates a need in other embodiments illustrated in Figs. 7, 9), since the prisms reflect and bend the light, the need for positioning the component in a straight line is avoided as a result length reduction exists in optical propagation direction of waveguide. Hence the structure of the light source unit is made compact and simplified without causing the increase in number of components.
Regarding claim 12, Sengupta further teaches the first waveguide and the second waveguide are multi-mode waveguides (multi-mode and few mode optical fibers 20, 40, respectively).
Claim(s) 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 2004/0057253 by DeCusatis et al. in view of JPH0710706U patent publication (the ‘706 publication).
Regarding claim 11, DeCusatis teaches an optical backplane connector (Fig. 4) comprising: a first waveguide (an optical fiber 450 at its face 451); and an adiabatic tapered portion (defined by four planar reflective members 422, 424, 426, 428 used for mode mixing and conditioning) comprising: a base (wider) portion interfaced with a second waveguide (410); and a top (narrower) portion interfaced with a second waveguide (410), the base portion being wider than the top portion.
DeCusatis does not teach a prism portion configured to be engaged with a multi-mode waveguide and the base portion interfaced with the prism portion.  The ‘706 publication also teaches a device for coupling optical waveguides using connectors 4, 4’, a coupler waveguide 23, and prisms 3, 3’ between the connectors and the coupler waveguide, in order to redirect optical signals between mother and daughter boards.  I would have been obvious to one having ordinary skill in the art to modify DeCusatis’s invention by incorporating one or more prisms to redirect the light path as needed, (i.e., one right angled prism to bend the light path 90° and two right angled prism to fold the light path 180°), since the prisms reflect and bend the light, the need for positioning the component in a straight line is avoided as a result length reduction exists in optical propagation direction of waveguide. Hence the structure of the light source unit is made compact and simplified without causing the increase in number of components.
Regarding claim 13, DeCusatis further teaches that the first waveguide is a single mode waveguide, and the second waveguide is a multi-mode waveguide (the invention converts the single-mode light on the cable to a mixture of modes that fill a multi-mode waveguide on the system board, see at least Abstract).
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Relevant prior art fails to teach or suggest additional components including a bidirectional channel, an embedded digital equalizer, a PCB having an embedded multi-mode waveguide bus as part of the claimed optical system, when considered in view of the rest of the limitations of the base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USP10222549 discloses an topical device having a multi-mode coupler, a re-direction part, a tapered part and a single mode coupler (Fig. 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177. The examiner can normally be reached 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/               Primary Examiner, Art Unit 2883